DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 10/06/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 103 rejections of claims 1-8, 11 and 15 over Hair et al. and Desai et al. have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-15, 20, and 21
Withdrawn claims: None
Previously cancelled claims: 16-19
Newly cancelled claims: 4 and 21
Amended claims: 1-3 and 14
New claims: 22-28
Claims currently under consideration: 1-3, 5-15, 20, and 22-28
Currently rejected claims: 1-3, 5-15, 20, and 22-28
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 11, 15, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (U.S. 5,958,499) in view of Shankman (U.S. 2014/0134092 A1).
Regarding claim 1, Desai et al. discloses a taste-enhanced liquid oil-based suspension consisting of a carrier oil and crystalline sucrose (i.e., powdered sugar) (C1, L30-L47, where no minimum amount is required for other edible solids, thus indicating they may consist only of crystalline sucrose; C2, L51-L53).
Desai et al. does not disclose the particles as having a median diameter of 0.1-15µm or the suspension as being formed by reducing a particle size of the crystalline sucrose particles in an oil-particles mixture.
However, Shankman discloses powdered sugar particles having an average particle size of less than 5µm ([0426]-[0428]).
It would have been obvious to one having ordinary skill in the art to utilize powdered sugar having a particle size within the claimed range in the product of Desai et al. For a salt particle, Desai et al. teaches that the particle size is critical and implicitly indicates a preference for relatively smaller particles (C2, L36-L39). A skilled practitioner would thus be motivated to consult Shankman for additional instruction regarding a suitable particle size for the powdered sugar as well. Since Shankman discloses that powdered sugar may be reduced to an average particle size of less than 5µm and Desai et al. indicates a preference for relatively small particles for another component, the incorporation of powdered sugar having an average particle size of less than 5µm would be obvious to a skilled practitioner, which renders the claimed range of between 0.1-15µm obvious.
As for the method of production, claim 1 is a product-by-process claim. MPEP 2113 I states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” The claimed process of forming the suspension by reducing the particle size of the crystalline sucrose that is already mixed with oil in a mixture would be indistinguishable from a product produced according to Desai et al. wherein powdered sugar that is already reduced in particle size to the claimed range is added to oil, since either production method would result in an oil-based suspension comprising the sucrose. As such, the claimed process step does not distinguish the claimed product from the prior art product, and the claimed product is consequently deemed obvious.
As for claim 2, Shankman discloses the powdered sugar as having a median diameter of 0.1-5µm ([0426]-[0428]).
As for claim 3, Desai et al. discloses the suspension as having 1-30% w/w of the sucrose particles (C1, L42-L43).
As for claim 4, Desai et al. discloses the edible solid particles as further comprising crystalline salt (C2, L34-L39) and spices (C2, L51-L53).
As for claim 5, Desai et al. disclose the carrier oil as comprising canola oil, sunflower oil, soybean oil, olive oil, peanut oil, and MCT oils (C1, L59-L60).
As for claim 11, Desai et al. discloses a consumable product comprising the liquid oil-based suspension (C1, L30).
As for claim 15, Desai et al. discloses a method of preparing a taste-enhanced food product, the method comprising adding the oil-based suspension to a food product (C1, L10-L12, where pan broiling, pan frying, grilling, and sautéing implicitly involve adding the liquid butter alternative to a food product, such as meat).
As for claim 20, Desai et al. discloses the suspension as being without any solid fat particles (C1, L52 – C2, L29, where no indication is apparent that the suspension contains solid fat particles).
As for claim 22, the claim is a product-by-process claim. MPEP 2113 I states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” The claimed process of forming the suspension by reducing the particle size of the crystalline sucrose that is already mixed with oil in a mixture would be indistinguishable from a product produced according to Desai et al. wherein powdered sugar that is already reduced in particle size to the claimed range is added to oil, since either production method would result in an oil-based suspension comprising the sucrose. As such, the claimed process steps do not distinguish the claimed product from the prior art product, and the claimed product is consequently deemed obvious.
As for claim 23, the claim is a product-by-process claim. MPEP 2113 I states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” The claimed process of forming the suspension by reducing the particle size of the crystalline sucrose that is already mixed with oil in a mixture via the claimed milling processes would be indistinguishable from a product produced according to Desai et al. wherein powdered sugar that is already reduced in particle size to the claimed range is added to oil, since either production method would result in an oil-based suspension comprising the sucrose. As such, the claimed process steps do not distinguish the claimed product from the prior art product, and the claimed product is consequently deemed obvious.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (U.S. 5,958,499) in view of Shankman (U.S. 2014/0134092 A1) as applied to claim 1 above, and further in view of Hair et al. (U.S. 5,326,582).
Regarding claim 1, Desai et al. and Shankman disclose the oil-based suspension of claim 1.
The cited prior art does not disclose the carrier oil as comprising the claimed oil.
However, Hair et al. discloses a taste-enhanced liquid oil-based suspension consisting of a carrier oil and edible solid particles (C1, L64-L68) having a median diameter between 0.1-15 µm (C4, L59-L60; C5, L61-L63), wherein the carrier oil comprises at least one heterogenous triglyceride comprising three non-identical aliphatic saturated fatty acids that include at least one fatty acid with more than ten carbon atoms (C3, L58-L68).
It would have been obvious to one having ordinary skill in the art to incorporate an oil such as that taught in Hair et al. into the composition of Desai et al. First, Desai et al. indicates broadly that the oil may be from a variety of oils including: “canola oil, high oleic canola, sunflower oil, high oleic sunflower oil, safflower oil, high oleic safflower oil, soybean oil, corn oil, olive oil, cotton seed oil, peanut oil, arachidic oil, olein fractions of natural oils, such as palm oil olein, medium chain triglycerides MCT-oils” (C1, L59-L65). Though Desai et al. indicates the oil is unhydrogenated (C1, L65), the reference earlier indicated that partially hydrogenated oils with added fully hydrogenated oils were conventionally used for the same types of products (C1, L10-L15). Given the breadth of instruction regarding suitable oils, a skilled practitioner would be motivated to consult Hair et al. for additional instruction. Since Hair et al. discloses a similar type of oil-based suspension, and indicates (i) the carrier oil may be many of the same ones disclosed by Desai et al. (e.g., soybean oil, cottonseed oil, peanut oil, rapeseed oil, safflower oil, olive oil, canola oil, corn oil, palm fractions) (C3, L31-L38), (ii) the fatty acid moieties may be saturated or unsaturated (C3, L29-L30), and (iii) indicates the synthetic oils have been produced to provide reduced calories (C3, L58-L60), a skilled practitioner would find the incorporation of the synthetic oils of Hair et al. into the composition of Desai et al. to be obvious in order to reduce calories of the composition, especially where there is no minimum amount of the heterogenous triglyceride required. MPEP 2144.06.
As for claim 7, Hair et al. discloses the at least one heterogenous triglyceride comprising three aliphatic saturated fatty acids wherein the fatty acid chains are each individually an integer between 6 and 22, at least one fatty acid chain is an integer of at least 10, and none of the three fatty acid chains are identical (C3, L58-L68).
As for claim 8, Hair et al. discloses the carrier oil as consisting of at least one heterogenous triglyceride (C3, L58-L68).
Claims 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (U.S. 5,958,499) in view of Shankman (U.S. 2014/0134092 A1) as applied to claim 1 above, and further in view of Bos et al. (U.S. 8,197,851 B2).
Regarding claim 9, Desai et al. discloses the oil in the inventive product is unhydrogenated (C1, L65), but the reference earlier indicated that partially hydrogenated oils with added fully hydrogenated oils were conventionally used for the same types of products such that the conventional products were relatively high in saturated fatty acids (C1, L10-L17), which renders any amount of saturated fatty acids in the oil component obvious. Thus, utilization of at least 90% saturated fatty acids in the carrier oil would be obvious to a skilled practitioner. Desai et al. further discloses the composition as comprising an antioxidant (C1, L46-L47).
The cited prior art does not disclose the composition as comprising an antioxidant from the claimed list.
However, Bos et al. discloses an oil-based suspension (C2, L30-L31) that may comprise an antioxidant (C2, L36-L38; C4, L3-L5) that may be tocopherol (C4, L35-L36).
It would have been obvious to one having ordinary skill in the art to produce the composition of Desai et al. with tocopherol as an antioxidant. Since Desai et al. indicates that the composition may comprise an antioxidant (C1, L46-L47) but only teaches a single type of preferred antioxidant (C2, L30-L31), a skilled practitioner would be motivated to consult Bos et al. for further instruction regarding suitable antioxidants. Since Bos et al. teaches the suitability of tocopherol (C4, L35-L36) for such types of oil-based suspensions, the incorporation of tocopherol into the composition of Desai et al. would be obvious to a skilled practitioner.
As for claim 10, Desai et al. discloses the oil in the inventive product is unhydrogenated (C1, L65), but the reference earlier indicated that partially hydrogenated oils with added fully hydrogenated oils were conventionally used for the same types of products such that the conventional products were relatively high in saturated fatty acids (C1, L10-L17), which renders any amount of saturated fatty acids in the oil component obvious. Thus, utilization of at least 99% saturated fatty acids in the carrier oil would be obvious to a skilled practitioner. Desai et al. also discloses the inclusion of an antioxidant in an amount of “up to 5 wt. %” (C1, L46). As such, the claimed range of 200 ppm or less is considered obvious to a skilled practitioner.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (U.S. 5,958,499) in view of Shankman (U.S. 2014/0134092 A1) as applied to claim 1 above, and further in view of Hair et al. (U.S. 5,326,582) and Bos et al. (U.S. 8,197,851 B2).
Regarding claim 12, Desai et al. discloses a liquid oil-based suspension (C1, L30-L47), but does not disclose the production of a taste-enhanced paste separated from centrifugated liquid oil-based suspension of claim 1.
However, Hair et al. discloses an oil-based suspension (C1, L64-L68) that may be in the form of a solid or liquid (C1, L64-L65). Bos et al. discloses an oil-based suspension (C2, L30-L31) that may be formed into a cream or gel (C9, L28-L30).
It would have been obvious to one having ordinary skill in the art to form the oil-suspension of Desai et al. into a taste-enhanced paste. First, Desai et al. indicates the suspension is useful as a liquid butter alternative for applications including broiling, pan frying, grilling, and sautéing (C1, L10-L12, L18-L22). However, Hair et al. teaches that such butter substitutes may be added in a solid or liquid form (C1, L12-L17). A skilled practitioner would recognize that the cooking applications taught in Desai et al. may be better served with a butter substitute that is in solid form as opposed to liquid in order to better manage dosage and ensure the butter substitute adheres to the food product that is being cooked. Consultation of Hair et al. would show that producing such compositions in either a liquid or solid form is known in the art and useful in various cooking applications. Next, since Hair et al. indicates that the composition may be in the form of a liquid or solid (C1, L64-L65), a skilled practitioner would be motivated to consult Bos et al. for further clarification regarding suitable product forms. The instruction in Bos et al. that such a composition may be formed into a cream or gel (C9, L28-L30), which a skilled practitioner would recognize as being an intermediate-type product between a liquid and a solid, renders obvious the production of such a semi-solid type product obvious, including a paste. The presence of sugar in the composition would cause the paste to be “taste-enhanced”. Lastly, MPEP 2113 I states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” That claim 12 requires the product to be “separated from centrifuged liquid oil-based suspension” does not patentably distinguish the claimed product from a concentrated semi-solid product that would be obvious in view of the prior art. As such, the product of claim 12 is considered obvious to a skilled practitioner.
As for claim 13, Hair et al. discloses a carrier oil as comprising a melted fully saturated solid or semi-solid oil-derivative that comprises triglycerides of saturated fatty acids with at least one saturated fatty acid thereof having 12 carbons or more (C3, L8-L15, L60-L68; C5, L68 – C6, L2). Incorporation of such an oil as some part of the carrier oil of Desai et al. would be obvious for the reasons detailed previously in relation to claim 6.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hair et al. (U.S. 5,326,582) in view of Desai et al. (U.S. 5,958,499).
Regarding claim 14, Hair et al. discloses a fully saturated solid or semi-solid oil-derivative that consists of triglycerides of saturated fatty acids with at least one saturated fatty acid thereof having 12 carbons or more (C3, L8-L15, L60-L68; C5, L68 – C6, L2). The limitation that the oil derivative is “for a food product” is a statement of intended use that does not materially limit the claimed composition. MPEP 2111.02 II. The limitations that the oil derivative is “selected to provide a required temperature-viscosity profile and/or a required melting temperature profile of the oil-derivative that corresponds to the food product” and is “adapted to modify the organoleptic properties of the food product” are directed to process steps related to the intended use of the product, yet claim 14 claims a composition. The process limitations thus do not weigh into the analysis of the composition. Hair et al. further discloses the oil as comprising edible solid particles (C1, L64-L68) having a median diameter less than 15 µm (C4, L59-L60).
Hair et al. does not disclose the oil derivative as comprising crystalline sucrose.
However, Desai et al. discloses a similar taste-enhanced oil-based suspension consisting of a carrier oil and edible solid particles that comprise crystalline sucrose (i.e., powdered sugar) (C1, L30-L47; C2, L51-L53).
It would have been obvious to one having ordinary skill in the art to incorporate crystalline sugar into the composition of Hair et al. First, Hair et al. indicates that the composition may comprise a flavorant (C5, L11-L12), which would prompt a skilled practitioner to consult Desai et al. for additional instruction regarding suitable components. Desai et al. discloses that “[d]ried herb and spices in flake, powder and extract of spices along with powdered sugar and starches can be added to give certain flavor profiles” (C2, L51-L53). A skilled practitioner would thus consider such added sugar to be added as a flavor component imparting sweet taste, as is conventional in the art, to be obvious. As such, adding crystalline sucrose particles to the composition of Hair et al. would be obvious, including wherein the crystalline sucrose is at a particle size as described in Hair et al. for reducing sugars (C4, L55-L60).
Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (U.S. 5,958,499) in view of Shankman (U.S. 2014/0134092 A1) and Kaeser et al. (U.S. 5,518,744).
Regarding claim 24, Desai et al. discloses a method of preparing an oil-based suspension, the method comprising mixing crystalline sucrose particles with a carrier oil to yield a mixture that is a taste-enhanced liquid oil-based suspension consisting of the carrier oil and crystalline sucrose particles (C1, L30-L47, where no minimum amount is required for other edible solids, thus indicating they may consist only of crystalline sucrose; C2, L51-L53).
Desai et al. does not disclose the particles as having a median diameter of 0.1-15µm or the suspension as being formed by reducing a particle size of the crystalline sucrose particles in an oil-particles mixture.
Regarding the particle size, Shankman discloses powdered sugar particles having an average particle size of less than 5µm ([0426]-[0428]).
It would have been obvious to one having ordinary skill in the art to utilize powdered sugar having a particle size within the claimed range in the product of Desai et al. For a salt particle, Desai et al. teaches that the particle size is critical and implicitly indicates a preference for relatively smaller particles (C2, L36-L39). A skilled practitioner would thus be motivated to consult Shankman for additional instruction regarding a suitable particle size for the powdered sugar as well. Since Shankman discloses that powdered sugar may be reduced to an average particle size of less than 5µm and Desai et al. indicates a preference for relatively small particles for another component, the incorporation of powdered sugar having an average particle size of less than 5µm would be obvious to a skilled practitioner, which renders the claimed range of between 0.1-15µm obvious.
Regarding the sequence of process steps, Kaeser et al. discloses a mixture of oils and crystalline sugar (C3, L50-L61, L64-L67) that is milled to reduce the particle size of the sugar (C4, L4-L12).
It would have been obvious to one having ordinary skill in the art to mix the crystalline sucrose particles with the oil before reducing the particle size of the sucrose. Desai et al. provides essentially no instruction for the mixing step beyond simply adding the sugar (C2, L51-L53), which would prompt a skilled practitioner to consult an additional reference for further instruction regarding the mixing step. Since Kaeser et al. indicates that the sucrose and an oil mixture may be mixed prior to reducing the particle size of the sugar (C4, L4-L12), a skilled practitioner would find such a sequence of steps to be obvious. MPEP 2144.04 IV C (“selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”).
As for claim 25, Desai et al. discloses a method comprising adding the oil-based suspension to a food product (C1, L10-L12, where pan broiling, pan frying, grilling, and sautéing implicitly involve adding the liquid butter alternative to a food product, such as meat).
As for claim 26, Kaeser et al. discloses performing the particle size reduction via ball milling (C4, L8-L10).
As for claim 27, Kaeser et al. discloses mixing the oil-based suspension with an additional oil fraction after the particle size reduction to provide a final sweetened product (C4, L4-L12).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (U.S. 5,958,499) in view of Shankman (U.S. 2014/0134092 A1) and Kaeser et al. (U.S. 5,518,744) as applied to claim 24 above, and further in view of Illingworth et al. (U.S. 2010/0196534 A1).
Regarding claim 28, Desai et al., Shankman, and Kaeser et al. disclose the method of claim 24.
The cited prior art does not disclose concentrating the oil-based suspension to increase a concentration of the crystalline sucrose particles and a viscosity of the suspension.
However, Illingworth et al. discloses a composition comprising a lipid material and an aqueous material comprising sugars ([0008]-[0010]) that is concentrated due to the application of heat ([0013]).
It would have been obvious to one having ordinary skill in the art to concentrate the suspension of Desai et al. to increase a concentration of sucrose particles and the viscosity of the suspension. Desai et al. teaches a preference for dried flavoring components in order to foster stability of the overall composition (C4, L44-L46), which at least suggests that alternative embodiments that do not utilize dried flavorings were tested. MPEP 2123 II. To the extent aqueous flavoring components may be utilized in producing the composition, a skilled practitioner would be motivated to consult Illingworth et al. for instruction regarding the incorporation of aqueous flavorings into an oil-based composition. Since Illingworth et al. discloses that incorporation of aqueous flavorings into oil-based compositions may be heated to remove all the water present in the aqueous material ([0013]), the incorporation of such a heating step into the method of Desai et al. would be obvious in order to presumably foster better stability of the oil-based composition. Accordingly, the removal of water via heating would likewise cause the concentration of the oil-based suspension and an increase in the concentration of the sucrose particles, as well as an increase in the viscosity of the suspension, which renders the claimed effects of concentration obvious.
Double Patenting
Claims 1-3, 5-14, 24 and 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/564,223. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are only slightly narrower than those of the ‘223 application in terms of including a lower limit on the particle diameters and limiting the solid particles to being sucrose. The present claims would nonetheless be obvious in light of the claims of the ’223 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1-5, 11, 15, 20, and 21 over Desai et al. and Shankman: Applicant’s arguments have been fully considered, but they are not persuasive.
Applicant first argued that Desai et al. allegedly does not teach a liquid oil-based suspension, since it teaches a “hardening fat composition” (Applicant’s Remarks, p. 8, ¶1).
To the contrary, Desai et al. teaches a “pourable fat composition” that may comprise up to 99 wt.% of a fat blend comprising up to 99.8 wt.% of liquid oil (C1, L30-L34), which means that the overall composition would be a liquid.
Applicant also argued that Desai et al. allegedly fails to teach that the suspension only consists of the carrier oil and sucrose particles, since the disclosed composition allegedly includes additional materials (Applicant’s Remarks, p. 8, ¶1).
However, none of the additionally-cited components is required to be in the composition, since no minimum amount is required for any of the components (C1, L40-47), which means the suspension may consist only of the carrier oil and sucrose particles.
Applicant then argued that Desai et al. does not teach a suspension formed by reducing the sucrose particle size after they are mixed with the oil (Applicant’s Remarks, p. 8, ¶1).
As discussed in the claim rejection, claim 1 is a product-by-process claim, where the claimed sequence of process steps is insufficient to distinguish the resultant product from that produced via mixing powdered sugar and oil. Claim 24, which is a method claim that actually requires the noted sequence of steps, is rendered obvious in part by Kaeser et al., which discloses a mixture of oils and crystalline sugar (C3, L50-L61, L64-L67) that is milled to reduce the particle size of the sugar (C4, L4-L12).
Applicant then argued that Shankman pertains to a non-analogous field of endeavor and is thus improperly relied on in the present claim rejections (Applicant’s Remarks, p. 8, ¶2 – p. 9, ¶1; Ben-Zvi Declaration, ¶6).
However, MPEP 2141.01(a) I states: “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).” The problem faced by the present inventor is at least in part related to reduction of caloric content of a sugar product due to the use of reduced-sized sucrose particles. Shankman plainly states: “Powdered sugars are commercially available in a variety of fineness and are commonly used for baking.” ([0426]). Since Shankman discusses powdered sugar in the context of baking applications, the reference is reasonably pertinent to the problem faced by the inventor—the use of reduced-size sucrose particles in food products to reduce caloric content. Shankman is thus properly relied on as analogous prior art in the present claim rejections. That the reference may be largely directed to industrial processes otherwise does not preclude reliance on its instruction related to the use of powdered sugars in baking applications.
Applicant then argued that there would be no reason to modify Desai et al. based on the instruction in Shankman, due to the latter being directed to a different field of art (Applicant’s Remarks, p. 9, ¶4).
As noted previously, Shankman is properly relied on as analogous art due to being reasonably pertinent to the problem faced by the present inventor. As discussed in the claim rejection, Desai et al. discloses powdered sugar (C2, L52) but does not disclose a particle size for the powdered sugar. However, Shankman discloses powdered sugar particles having an average particle size of less than 5µm ([0426]-[0428]). Examiner maintains that a skilled practitioner would be motivated to consult Shankman for additional instruction regarding a suitable particle size for the powdered sugar as detailed in the claim rejection. Shankman is only relied on for the very limited teaching regarding powdered sugar. Even though the reference may use powdered sugar in a different industry or application, the cited section clearly refers to commercially-available powdered sugars that are “commonly used for baking” and are produced by companies that include British Sugar and C&H Sugar Company, Inc. ([0426]).
Applicant then asserted that adding finely ground sugar particles to the composition of Desai et al. is “technically impossible and unacceptable from a regulatory and safety standpoint” due to the risk of powder explosion during dry processing and tendency to agglomerate (Applicant’s Remarks, p. 9, ¶4; Ben-Zvi Declaration, p. 8). Applicant asserted that the powdered sugars of Shankman “are usually produced of melted sugar (syrup) and hence do not retain a crystalline structure” among other alleged implicit product properties (Applicant’s Remarks, p. 10, ¶1). Applicant further argued that the claimed invention overcomes the alleged hurdles in the prior art (Applicant’s Remarks, p. 10, ¶2).
However, Applicant’s arguments pertaining to explosion risk, tendency toward agglomeration, and food safety are not pertinent to the patentability analysis. The explosion risk would only be applicable on an industrial production scale. The claimed composition is not limited to any scale and does not require any amount of crystalline sucrose to be produced. There would be no appreciable explosion risk for an oil-based suspension produced at a home or lab bench-level scale, which undermines Applicant’s argument. Similarly, the claims do not require any prevention of agglomeration, and Applicant has not shown any tendency toward agglomeration for small scale production. Food safety considerations pertaining to large-scale processing are likewise not an issue for small scale production.
Further, Shankman is relied on merely for its instruction regarding particle sizes of powdered sugar. The claim rejections do not rely on direct incorporation of the commercially-available powdered sugars taught in Shankman into the product of Desai et al. The combination of references merely shows that powdered sugar having particle sizes that fall within the claimed range is known in the art, and incorporation of powdered sugar having such particle sizes into the composition of Desai et al. would be obvious according to the additional motivation detailed in the claim rejection. Applicant’s arguments pertaining to the presumed properties of the commercially-available powdered sugars are based in part on speculation and are based on an improper understanding of the claim rejections such that the actual powder sugars of Shankman would be incorporated into the product of Desai et al. Applicant’s arguments are consequently unpersuasive.
Further still, even though claim 1 does not necessitate rejection of the claims based on the process step due to being a product-by-process claim, new claim 24 that specifically claims the method step of mixing the sugar with the oil prior to particle size reduction is rejected in view of Kaeser et al., which discloses a mixture of oils and crystalline sugar (C3, L50-L61, L64-L67) that is milled to reduce the particle size of the sugar (C4, L4-L12). Applicant’s assertion that such a sequence of process steps was first discovered by the Applicant (Applicant’s Remarks, p. 10, ¶2; Ben-Zvi Declaration, ¶10) is incorrect, since it was clearly already known in the prior art.
In the declaration, Applicant further argued that the section of Desai et al. at column 2, lines 36-39 applies to salt, not sugar (Ben-Zvi Declaration, ¶9).
In the claim rejection, though, Examiner acknowledged the instruction as being directed to salt: “For a salt particle, Desai et al. teaches that the particle size is critical and implicitly indicates a preference for relatively smaller particles (C2, L36-L39).” Examiner maintains that such a particle-size preference for salt would implicitly indicate a preference for other additives as well. Applicant’s argument is unpersuasive.
Regarding claim 20, Applicant argued that Desai et al. teaches a solid fat content and thus cannot be said to teach a suspension that is without any solid fat particles (Applicant’s Remarks, p. 10, ¶3).
However, the “solid fat content” cited by Applicant actually reads in context as follows: “[t]he oil displays a solid fat content (NMR pulse, not stab) of less than 10% at 20° C., preferably less than 5% at 20° C.” (C1, L56-L58). Such instruction clearly includes no minimum threshold and the oil would obviously include embodiments comprising no solid fat content. The “hardened vegetable oils in column 2 lines 13-20” that are initially added to the composition are dissolved during production of the composition (C4, L28-L34). Applicant has not persuasively shown that the composition of Desai et al. would contain solid fat particles.
The rejections of claims 1-5, 11, 15, 20, and 21 has been maintained herein.
Claim Rejections - 35 U.S.C. § 103 of claims 1-8, 11, 14, and 15 over Hair et al. and Desai et al.; and claims 9, 10, 12, and 13 over Hair et al., Desai et al., and Bos et al.: Applicant’s arguments (Applicant’s Remarks, p. 11, ¶3 – p. 12, ¶6) have been fully considered, but they are moot because Hair et al. is no longer relied on as a primary reference.
The rejections of claims 1-8, 11, 14, and 15 over Hair et al. and Desai et al.; and claims 9, 10, 12, and 13 over Hair et al., Desai et al., and Bos et al. have been withdrawn for the claims that were additionally rejected in view of Desai et al. as a primary reference, since claim 1 has been amended to requiring the composition to consist of a carrier oil and sucrose, while Hair et al. required the presence of an additional component (reducing sugar). For the claims that were previously only rejected in view of Hair et al. as a primary reference, the claims are newly rejected in view of Desai et al. as a primary reference in combination with various additional secondary references as detailed previously herein. All claims remain rejected under 35 U.S.C. § 103.
Double Patenting: Applicant deferred responding to the double patenting rejections until allowable subject matter has been identified (Applicant’s Remarks, p. 13, ¶1).
The provisional double patenting rejections of claims 1-3 and 5-14 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-3, 5-15, 20, and 22-28 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793